DETAILED ACTION
This action is pursuant to the claims filed on October 22, 2021. Claims 42-61 are pending. Claims 1-41 are canceled. Claims 59-61 are withdrawn. A first action on the merits of claims 42-38 is as follows.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of invention I, species V in the reply filed on October 22, 2021 is acknowledged.
Claim Objections
Claim 45 and 46 are objected to because of the following informalities:  
Claim 45: “the temperature sensor” should be changed to –the at least one temperature sensor--;
Claim 46: “further comprising a plurality of paddle structures” should be changed to –at least one paddle structure comprising a plurality of paddle structures--;
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 54 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 54 recites “the shaft”. However, it is unclear which shaft it is referring to (e.g. first or second shaft). 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 51, 55 & 57 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Levin et al. (hereinafter ‘Levin’, U.S. PGPub. No. 2014/0371736).
In regard to independent claim 51 and dependent claims 55 & 57, Levin discloses a device (device 100 in Figs. 12A-12C) for monitoring temperature adjacent to a body lumen comprising: an expandable component/balloon (outer balloon 180); a first shaft (shaft 164 .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 42, 45 and 53 are rejected under 35 U.S.C. 103 as being unpatentable over Levin, and further in view of Rajagopalan et al. (hereinafter ‘Rajagoplan’, U.S. PGPub. No. 2017/0007310). 
In regard to independent claim 42, and claim 45, Levin discloses a device (device 100 in Figs. 12A-12C) for monitoring temperature adjacent to a body lumen comprising: an expandable component/balloon (outer balloon 180); a shaft (shaft 164 labeled in Fig. 11A but not labeled in Figs. 12A-12C) comprising a lumen (lumen 160 in Figs. 12A-12C); at least one fluid port (hot fluid delivery port 161) in communication with the lumen (port 161 is in fluid communication with the lumen 160); at least one paddle structure connected to the shaft (second balloon 182 is connected to the shaft 164); and at least one temperature sensor ([0040]: the sensor consists of thermocouples, RTDs, and thermistors; thus meeting claims 45 & 55; [0123], [0188]).
However, Levin fails to disclose that the at least one temperature sensor is mounted on the first shaft. 
Rajagopalan teaches a catheter comprising a temperature sensor on an elongated shaft (temperature sensor 119 in Fig. 1) to monitor the temperature of the elongated shaft and the temperature of fluid within the elongate shaft ([0183]). Given that Levin also discloses monitoring the temperature of the inflowing fluid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first shaft of Levin and incorporate at least one temperature sensor mounted on the elongate shaft as taught by 
In regards to claim 53, see the rejection of claim 42 above.
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Levin and Rajagopalan as applied in claim 42 above, and further in view of Stewart et al. (hereinafter ‘Stewart’, U.S. PGPub. No. 2013/0030425).
In regards to claim 44, Levin/Rajagopalan combination discloses the invention substantially as claimed in claim 42 and discussed above. However, it fails to disclose comprising a motor to rotate the shaft. 
Stewart teaches a catheter similar to that of Levin comprising control element (52 in Fig. 1) configured to rotating and axially moving an inner shaft (22 in Fig. 1) within an expandable element (34 in Fig. 1) so that the rotational and slidable orientation of the inner shaft allows for controlled, directional dispersion of fluid from the inner shaft to a particular segment or region of the expandable element ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first shaft of  Levin/Rajagopalan combination so that it is rotatable and slidable as taught by Stewart, as doing so allows for controlled, directional dispersion of fluid from the inner shaft to a particular segment or region of the expandable element. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a motor for automatically rotating the first shaft, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner.
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Levin and Rajagopalan as applied to claim 42 above, and further in view of Abboud et al. (hereinafter ‘Abboud’, U.S. Pat. No. 8,679,104).
In regard to claim 46, Levin/Rajagopalan combination discloses the invention substantially as claimed in claim 42 and discussed above. However, it fails to disclose a plurality of paddle structures. 
Abboud further teaches a medical device similar to that of Levin comprising additional paddles (expandable members 116 and 118 in Figs. 14-17) to provide a desired geometric shape of an expandable element (third balloon 120). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Levin/Rajagopalan combination and provide additional paddle structures as taught by Abboud, as doing so provides a desired geometric profile of the expandable component (col. 7, ln. 14-25). 
Claims 43, 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Levin in view of Rajagopalan, and further in view of Mihalik et al. (hereinafter ‘Mihalik’, U.S. PGPub. No. 2012/0283715). 
In regard to claims 43 & 47-50, Levin/Rajagopalan combination discloses the invention substantially as claimed in claim 41 and discussed above but fails to disclose that the paddle structure comprises a frame structure and a film component attached to the frame structure.
Mihalk teaches providing an expandable element comprising a frame structure and a flexible film component ([0044]: the mesh 23 may be substantially enclosed or enveloped within the expandable element 30; [0039]: expandable element is formed from compliant natural rubber emulsion) so as to provide a desired geometric shape or dimensional capacity ([0044]-[0049]). 
In regards to independent claim 58,
However, Levin fails to disclose that the at least one temperature sensor is mounted on the shaft. 
Rajagopalan teaches a catheter comprising a temperature sensor on an elongated shaft (temperature sensor 119 in Fig. 1) to monitor the temperature of the elongated shaft and the temperature of fluid within the elongate shaft ([0183]). Given that Levin also discloses monitoring the temperature of the inflowing fluid, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first shaft of Levin and incorporate at least one temperature sensor mounted on the elongate shaft as taught by Rajagopalan, thereby arriving at the claimed invention. Doing so produces a signal related to the temperature of the first shaft and the temperature of the fluid within the first shaft ([0183]). 
However, Levin fails to disclose that the paddle structure comprises a frame structure and a film component attached to the frame structure (claims 43-50, 52, 56).
Mihalk teaches providing an expandable element comprising a frame structure and a flexible film component ([0044]: the mesh 23 may be substantially enclosed or enveloped within the expandable element 30; [0039]: expandable element is formed from compliant natural rubber emulsion) so as to provide a desired geometric shape or dimensional capacity ([0044]-[0049]). Mihalk further teaches that the frame structure comprises a flexible material such as Nylon, Dacron, Kelar or other fiber-type materials and/or nitinol ([0040]: the mesh 34 is formed from a combination or elastic materials, and/or shape memory material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the paddle structure of Levin/Rajagopalan combination and incorporate a film over a frame structure as taught by Mihalk so as to provide a desired geometric configuration of the paddle structure within the expandable element ([0040]). Providing additional supporting . 
Claims 52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Levin as applied to claim 51, and further in view of Mahalik.
In regard to claims 52 and 56, Levin discloses the invention substantially as claimed in claim 51 and discussed above. However, Levin does not disclose that the at least one paddle structure comprises a frame structure and a film structure.
Mihalk teaches providing an expandable element comprising a frame structure and a flexible film component ([0044]: the mesh 23 may be substantially enclosed or enveloped within the expandable element 30; [0039]: expandable element is formed from compliant natural rubber emulsion) so as to provide a desired geometric shape or dimensional capacity ([0044]-[0049]). Mihalk further teaches that the frame structure comprises a flexible material such as Nylon, Dacron, Kelar or other fiber-type materials and/or nitinol ([0040]: the mesh 34 is formed from a combination or elastic materials, and/or shape memory material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the paddle structure of Levin and incorporate a film over a frame structure as taught by Mihalk so as to provide a desired geometric configuration of the paddle structure within the expandable element ([0040]). Providing additional supporting structure or frame under a film or balloon like that of Levin to inflate the balloon to a desired geometric configuration is known in the art, involves routine skilled in the art and a predictable result would ensue. 
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Levin as applied to claim 51, and further in view of Stewart.
In regards to claim 54, Levin discloses the invention substantially as claimed in claim 51 and discussed above. However, it fails to disclose comprising a motor to rotate the shaft. 
Stewart teaches a catheter similar to that of Levin comprising control element (52 in Fig. 1) configured to rotating and axially moving an inner shaft (22 in Fig. 1) within an expandable element (34 in Fig. 1) so that the rotational and slidable orientation of the inner shaft allows for controlled, directional dispersion of fluid from the inner shaft to a particular segment or region of the expandable element ([0026]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the first shaft of  Levin so that it is rotatable and slidable as taught by Stewart, as doing so allows for controlled, directional dispersion of fluid from the inner shaft to a particular segment or region of the expandable element. Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide a motor for automatically rotating the first shaft, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHWA KIM whose telephone number is (571)270-1265. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUN HWA KIM/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        11/19/2021